Citation Nr: 0026477	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-18 571	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss.


INTRODUCTION

The veteran had active service from February 1946 to November 
1947, and from June 1951 to March 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Houston Regional Office (RO).  By March 1994 rating 
decision, the RO denied service connection for bilateral 
hearing loss and the veteran duly appealed that 
determination.  Thereafter, by October 1998 rating decision, 
the RO granted service connection for bilateral hearing loss 
and assigned it an initial noncompensable rating.  The grant 
of service connection for bilateral hearing loss constitutes 
a full award of the benefit sought on appeal with respect to 
that issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997). 

However, the veteran subsequently perfected a timely appeal 
with respect to the initial rating assigned by the RO for his 
bilateral hearing loss.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Thereafter, by October 1999 rating decision, the 
RO increased the initial rating for the veteran's bilateral 
hearing loss to 10 percent, effective November 2, 1993, the 
date of receipt of the veteran's claim.  


FINDING OF FACT

On September 26, 2000, prior to the promulgation of a 
decision in this appeal, the Board received notification from 
the veteran, through his congressional representative, 
requesting a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by an appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.



		
J.F. GOUGH
Veterans Law Judge
	Board of Veterans' Appeals


 



